DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fluidically functional elements for directing flow within the collector body” in claim 16, which has been interpreted to mean “a porous sheet”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–3, 7–8, & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,432,093 to Harris.
With regard to claim 1, Harris discloses a solar collector (abstract), comprising: an absorber sub-assembly (12) comprising: a solar absorber (50, 354) (Figs. 1B, 3A, & 3B; Col. 3, lines 13–23; Col. 4, lines 34–54); a monolithic foam construct (32) defining a collector body (60) adapted to direct a flow of a gaseous heat transfer fluid between an inlet and an outlet (Figs. 1B, 3A, & 3B; Col. 3, lines 24–25, 42–47; Col. 4, lines 34–54; “working fluid” would have been understood by one of ordinary skill in the art as encompassing both liquid and gaseous forms).
With regard to claim 2, Harris further discloses monolithic foam construct (32) provides mechanical support to the absorber sub-assembly (12) without a need for any additional structural components (Figs. 3A & 3B).
With regard to claim 3, Harris further discloses the monolithic foam construct (32) flow component is nonmetallic (Figs. 3A & 3B; Col. 4, lines 34–54).
With regard to claim 7, Harris further discloses the monolithic foam construct comprises structures (60, 316, 366) to cause the heat transfer fluid to flow in two dimensions (Figs. 1B, 3A, & 3B; working fluid is free to move in the length, height, and width directions).
With regard to claim 8, Harris further discloses the monolithic foam construct comprises structures (60, 316, 366) to cause the heat transfer fluid to flow in three dimensions (Figs. 1B, 3A, & 3B; working fluid is free to move in the length, height, and width directions).
With regard to claim 18, Harris further discloses the collector body (60) is self-supporting (Figs. 1B, 3A, & 3B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of US 3,943,911 to Yu.
With regard to claim 4, Harris fails to disclose the monolithic foam construct flow control component is of a material selected from the group consisting of foams and plastics based on polyurethane, polyisocyanurate, phenolic, polyesters, polyphenols, and polyepoxide (Col. 2, lines 6–9).  Yu teaches a monolithic foam component is polyurethane ().  It would have been obvious to one of ordinary skill in the art to combine the solar collector of Harris with the polyurethane monolithic foam component because polyurethane would have been one of a limited number of possibilities for creating a rigid foam material.
Claims 5–6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of US 10,386,094 to Jilkén.
With regard to claim 5, Harris fails to disclose the monolithic foam construct is manufactured by an injection molding process.  Jilkén teaches a monolithic foam construct is manufactured by an injection molding process (Col. 6, lines 61–62).  It would have been obvious to one of ordinary skill in the art to combine the solar collector of Harris with the injection molding manufacturing process of Jilkén because such a combination would have had the added benefit of being easy and relatively cheap to produce.
With regard to claim 6, Harris fails to disclose the monolithic foam construct comprises a plurality of internal channels to cause the heat transfer fluid to flow through the collector in separate parallel channels.  Jilkén teaches a monolithic foam construct (15) comprising a plurality of internal channels (16) to cause the heat transfer fluid to flow through the collector in separate parallel channels (16) (Fig. 1).  It would have been obvious to one of ordinary skill in the art to combine the solar collector of Harris with the multiple channels of Jilkén because such a combination would have had the added benefit of greater efficiency by heating a greater quantity of heat transfer fluid.
With regard to claim 14, Harris fails to disclose the gaseous heat transfer fluid comprises air.  Jilkén teaches using air as a heat transfer fluid (Col. 1, lines 18–20).  It would have been obvious to one of ordinary skill in the art to combine the solar collector with the heat transfer fluid of Jilkén because such a combination would have had the added benefit of increased efficiency by eliminating the need to heat an intermediate fluid.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Harris.
Harris fails to explicitly disclose the solar absorber is bonded to the monolithic foam construct.  However, one of ordinary skill in the art would have understood, based on the Drawings, that the solar absorber was, in some way, attached to the monolithic foam construct; otherwise, it would immediately fail once exposed to a moving working fluid.  In any case, it was old and well-known in the art at the time of filing to bond components of solar collectors together to assemble the unit and would have been one of a limited number of ways of attaching the solar absorber to the monolithic foam construct.
Allowable Subject Matter
Claims 16–17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
November 25, 2021